Exhibit 10.1


EXECUTIVE TRANSITION AGREEMENT


This EXECUTIVE TRANSITION AGREEMENT (hereinafter “Agreement”) is entered into by
and between Trinity Industries, Inc., a Delaware corporation, on behalf of
itself, its subsidiaries, and other corporate affiliates, and successors or
assigns (collectively, “Company”), and James E. Perry (hereinafter “Perry”),
effective January 1, 2019 (the “Effective Date”). Company and Perry may be
referred to herein individually as a “Party” and collectively as the “Parties.”


RECITALS


WHEREAS, the Company is primarily engaged in the railcar manufacturing and
railcar leasing business (the “Business”);


WHEREAS, on or before January 1, 2019, in compliance with the Company’s
Transition Compensation Plan (“TCP”), Perry notified Company of his intent to
transition out of his position as an officer of Company (the “Notice”);


WHEREAS, the TCP provides for payment of transition compensation benefits to
officers of Company in amounts reflected and maintained on the books and records
of the Company;


WHEREAS, Perry is a participant and beneficiary under the TCP;


WHEREAS, Perry has certain knowledge and skills pertaining to the financial,
operational, commercial, legal, and administrative affairs of the Company as
well as the Company’s (collectively referred to herein as “Business Knowledge”)
and Company desires to capitalize on Perry’s Business Knowledge during the term
of this Agreement;


WHEREAS, for the purpose of transferring and transitioning Perry’s Business
Knowledge solely and exclusively to others at Company and/or its affiliated
entities, Perry and the Company have determined that it is in their mutual best
interest to phase out Perry’s employment pursuant to the transition periods set
out herein; and


WHEREAS, the Parties now desire to settle fully and finally, in the manner set
forth herein, all bona fide and other disputes, controversies, and differences
between them, both as to liability and the amount of damages, if any, which have
arisen, or which may arise prior to, or on, the Effective Date of this
Agreement, including, but in no way limited to, any and all claims and
controversies arising out of the employment relationship, including any
employment transition period, between Perry and Company,


NOW, THEREFORE, in consideration of the Recitals and the mutual promises,
covenants, and agreements set forth in this Agreement, the Parties promise and
agree as follows:


AGREEMENT


1.Employment Transition Periods. In consideration of Perry entering into this
Agreement, Company agrees to maintain Perry as an employee of Company in
accordance with the following Employment Transition Periods:


(a)    “Phase One” of the Employment Transition Periods will commence on January
1, 2019, and end on June 30, 2019. During Phase One, Perry will continue to
receive his monthly base pay in effect as of the payroll period immediately
preceding the Effective Date, as determined by the Company, payable
semi-monthly, and 2018 short term incentive payable in March 2019, less





--------------------------------------------------------------------------------




applicable deductions and withholdings in accordance with Company’s usual
payroll and short term incentive payment practices and procedures, plus accrual
and crediting of applicable amounts and interest under the TCP. During Phase
One, Perry will:


(1) help transition his current role, responsibilities, and Business Knowledge
in accordance with the TCP to his successor, reporting to the Company’s
Chairman, Chief Executive Officer and President, Timothy R. Wallace (the “CEO”),
or the CEO’s designee, and reporting to work as necessary for such purpose at
the Company’s offices in Dallas, Texas, provided that the Company will provide
Perry with an office at such location; and


(2) consult with the CEO, or the CEO’s designee regarding, without limitation
and consistent with his job duties and responsibilities at the time of Perry’s
Notice, the commercial, legal (including public company reporting), operational,
financial, and administrative business and activities of the Company and/or one
or more of its subsidiaries or affiliates.


At the conclusion of Phase One, it will be deemed that Perry has fulfilled and
satisfied the six (6) month notice condition described in Section 4(c) of the
TCP.


(b)    “Phase Two” of the Employment Transition Periods will commence July 1,
2019 and end May 31, 2020. During Phase Two, Perry will be reasonably available
or accessible up to thirty (30) hours per calendar month and shall:


(1)    receive a base salary of TEN THOUSAND AND NO/100 DOLLARS (US$10,000.00)
per month, payable semi-monthly, less applicable deductions and withholdings in
accordance with Company’s usual payroll practices and procedures, plus accrual
and crediting of applicable amounts under the TCP as compensation for continued
consultation with the CEO or the CEO’s designee regarding, without limitation
and consistent with his job duties and responsibilities at the time of Perry’s
Notice, the commercial, legal (including public company reporting), operational,
financial, and administrative business and activities of the Company and/or one
or more of its subsidiaries or affiliates, and


(2)    receive, in addition to the base salary payable in Phase Two, THREE
HUNDRED AND NO/100 DOLLARS (US$300.00) per hour in excess of the hours set out
in Section 1(b) above, prorated, for services performed by Perry on advisory
work or special projects assigned to him by the CEO or his designee, based upon
Perry’s monthly invoices submitted to the Company on or before the 10th day of
each month during Phase Two. The Parties intend that Perry’s level of services
in Phase Two will be more than twenty percent (20%) of the level of services
provided by Perry to the Company over the thirty six (36) month period preceding
the Effective Date, such that he will not have incurred a separation from
service within the meaning of Section 409A of the Internal Revenue Code
(“Section 409A”) for purposes of the TCP and any other Company nonqualified
deferred compensation plan in which he participates. During Phase Two, the
Company will not be obligated to, but may, provide Perry with an office, and
Perry will not be required to regularly report to work at the Company’s offices.


(c)    During the entirety of the Employment Transition Periods, Perry will be
eligible to participate in the Company’s medical, dental, and vision plans that
Perry participated in immediately preceding notification of his intent to
transition out of employment, provided, however, that during Phase II of the
Employment Transition Periods any payment for continued coverage under the
Trinity health plan shall be made on an after-tax basis and that any portion of
the premiums for such coverage





--------------------------------------------------------------------------------




that is paid or subsidized by Company shall also be provided on an after-tax
basis or subject to imputed income treatment to the extent required by
applicable law. Perry’s eligibility to participate in the Company’s life
insurance, disability insurance, critical illness insurance, or flexible
spending account will end at the end of Phase 1.


During the Employment Transition Periods, Perry will (1) remain a participant in
the TCP for purposes of salary and interest accrual and credit, (2) continue to
vest in outstanding long-term incentive plans in accordance with the applicable
plan documents and agreements, and (3) receive his 2018 annual bonus when such
bonuses are customarily paid (circa March 2019); provided, however, that other
than as expressed herein above as to 2018, Perry will not be eligible for the
Company’s short-term incentive award and long-term incentive grant from and
after the Effective Date. Perry acknowledges and agrees that employee benefits
may be added, discontinued, amended, or modified during the Employment
Transition Periods at the sole discretion of Company.


In each of calendar years 2019 and 2020, Perry shall be entitled to receive one
executive physical examination consistent with the Company’s practice of
providing non-cost physical examinations to executive personnel. Perry shall be
responsible for scheduling such physical examination in each such year and
submitting to the Company the documentation he has submitted consistent with
prior years.


(d)    Perry acknowledges and agrees that on May 31, 2020, Perry’s employment
with Company will terminate unless earlier terminated by reason of Perry’s death
or terminated by the Company for cause due to material breach of this Agreement
by Perry after providing Perry thirty (30) days written notice describing the
specific acts or omissions which constitute a material breach of this Agreement
and an opportunity to cure or otherwise cease such conduct. Perry acknowledges
and agrees to (1) repay the Company for any outstanding loans, travel advances,
or salary advances, if any, made during the Transition Periods; (2) repay any
and all personal balances on credit cards issued through Company, if any; and
(3) pay an amount equal to the value of any property not returned pursuant to
the Return of Property and Records paragraph below. Perry further authorizes
Company to deduct monies from any payment to be made under this Agreement to
cover such debts or property value if Perry fails to make such payments or
repayments, or return such property prior to the time any and all required
payments have been made under this Agreement. At the end of the Employment
Transition Periods, Perry will have incurred a separation from service within
the meaning of Section 409A for purposes of the TCP and any other Company
nonqualified deferred compensation plan in which he participates.


(e)    Any expenses incurred by Perry in performing his employment role
hereunder shall be reimbursed by the Company subject to Perry’s submittal of
expense reports in compliance with the Company’s expense reporting practices and
procedures. Additionally, upon presentation by Perry to the Company’s Chief
Legal Officer or his/her designee of invoices documenting fees incurred by Perry
for legal services rendered on his behalf for review and advice on the terms and
conditions set out herein, Company agrees to pay such invoices directly to
Perry’s legal counsel up to a maximum aggregate payment of TEN THOUSAND AND
NO/100 DOLLARS ($10,000.00).


(f)    Upon Perry’s performance of all covenants, agreements, and obligations in
the Agreement and his separation from service on May 31, 2020, Company agrees to
make a lump sum payment to Perry in an amount equal to twelve (12) months of
medical COBRA premiums (the “COBRA Continuation Payment”). Such amount shall be
calculated based upon the effective COBRA rates for Perry’s medical coverage at
the time of his separation from service and shall be paid within fifteen (15)
days of Perry’s separation from service. The COBRA Continuation Payment will be
subject to Federal Income Tax withholding, Medicare and Social Security tax
withholdings





--------------------------------------------------------------------------------




(subject to the federal social security maximum), and any other deductions as
may be required by law. Further, Company shall permit Perry to extend his
eligibility for continued coverage under Company’s health plan pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) for a period of
six (6) additional months from June 1, 2021 through November 30, 2021. Perry
acknowledges and agrees he must make a written COBRA election for medical
continuation coverage and timely submit the required COBRA payments for
continued coverage eligibility for such coverage(s) to become effective.


(g)    From and after action by the Company’s Board of Directors to appoint a
Chief Financial Officer to replace Perry in such role, Perry shall not hold
himself out to be an authorized representative of the Company absent prior
written authorization and approval of the CEO or his designee.


2.Supplemental Release Agreement. Company agrees to pay Perry TEN THOUSAND
DOLLARS AND NO CENTS (US$10,000.00) within ten (10) business days of the date
Perry executes the Supplemental Release Agreement attached as Appendix A to this
Agreement (“Supplemental Release Payment”), which execution shall occur on or
within twenty one (21) days following the end of the Employment Transition
Periods. Perry understands that his receipt of the Supplemental Release Payment
is contingent upon his timely execution of the Supplemental Release Agreement no
later than the date noted above.


3.Restricted Stock Awards (“RSAs”) and Change in Control Agreement.


(a)For purposes of this section 3, RSAs are deemed to include performance and
time based (1) restricted stock awards, (2) restricted stock unit awards-time
and performance based, (3) career share awards, and (4) career step share awards
listed on Appendix B attached hereto. The Parties acknowledge and agree the RSAs
awarded to Perry, reflected in Appendix B will be governed by the express
language, terms, and conditions of the Plans and agreements under which the RSAs
were awarded. The Parties agree nothing contained in this Agreement is intended
to modify or supplement in any way whatsoever or otherwise change such Plans or
agreements. The Parties acknowledge and agree there is no intention by or
obligation of the Company to award or grant any additional RSAs to Perry from
and after the Effective Date.


(b)The Parties agree that as of June 30, 2019, Perry’s Change in Control
Agreement with the Company is terminated and is null, void, and of no further
force or effect.


4.Non-Disparagement.


(a)    Subject to the qualifications in subsection (d) of the General Release
section below and the qualifications in subsections (b) and (c) of the
Confidentiality section below, Perry agrees that he will not, directly or
indirectly, disclose, communicate, or publish any disparaging information
concerning Company, its Board of Directors, officers, executives, management,
employees, affiliates, its customers or clients, operations, technology,
proprietary or technical information, terms of Perry’s employment with Company,
any other circumstance that arose from Perry’s employment with Company or
separation from employment, or any action or event that occurred during Perry’s
employment with Company, or cause others to disclose, communicate, or publish
any disparaging information concerning the same.


(b)    The Company agrees to instruct its senior executives and officers, and
business unit leaders not to, directly or indirectly, disclose, communicate, or
publish any disparaging information concerning Perry, the terms of Perry’s
employment with Company, any other circumstance that arose





--------------------------------------------------------------------------------




from Perry’s employment with Company or separation from employment, or any
action or event that occurred during Perry’s employment with Company, or cause
others to disclose, communicate, or publish any disparaging information
concerning the same.


5.Confidentiality.


(a)     Subject to the qualifications set forth in subsections (b) and (c) of
this section, Perry agrees that during his employment with Company he has
occupied a position of trust and confidence and that as such, he has created and
been provided copies of or access to Confidential Information which is the
exclusive property of Company. Perry further acknowledges and agrees that by
virtue of this Agreement he will continue to occupy a position of trust and
confidence and that he will continue to create and have access to Confidential
Information during the Employment Transition Period. Perry hereby agrees that he
will not use, divulge, distribute, furnish, or make accessible such information
to anyone outside of the Company or its subsidiaries or affiliates.


For purposes of this Agreement, the term “Confidential Information” shall mean
information of any nature and in any form which is not generally disclosed to or
known by persons who are not employed by or associated with Company or any of
its affiliates, that gives Company a competitive business advantage or which
relates to any one or more of the aspects of the present or past business of
Company or its predecessors, including, but not limited to, any spin-off, split,
merger, divestiture, or similar transaction; customer specifications; pricing
strategies; customer lists; vendor information; financial information; trade
secrets; trade practices; or facts, strategies, or plans relating in any manner
to the businesses of Company.


In the event Perry is requested by subpoena, civil investigative demand, or
similar process in any proceeding to disclose any Confidential Information, and
subject to the qualifications in the fourth and final sections of the General
Release of Claims below as well as subsections (b) and (c) of this
Confidentiality paragraph, Perry will give Company prompt and timely written
notice of such request so Company may seek an appropriate protective order or
waive Perry’s compliance with one or more provisions of this Agreement.


(b)    The federal Defend Trade Secrets Act of 2016 (the “Act”) provides
immunity from liability in certain circumstances to Company employees,
contractors, and consultants for limited disclosures of Company “trade secrets,”
as defined by the Act. Specifically, Company employees, contractors, and
consultants may disclose trade secrets (1) in confidence, either directly or
indirectly, to a federal, state, or local government official, or to an
attorney, “solely for the purpose of reporting or investigating a suspected
violation of law,” or (2) “in a complaint or other document filed in a lawsuit
or other proceeding, if such filing is made under seal.” Additionally, Company
employees, contractors, and consultants who file lawsuits for retaliation by an
employer for reporting a suspected violation of law may use and disclose related
trade secrets in the following manner (i) the individual may disclose the trade
secret to his attorney, and (ii) the individual may use the information in the
court proceeding, as long as the individual files any document containing the
trade secret under seal and does not otherwise disclose the trade secret “except
pursuant to court order.”


(c)    Nothing in this Agreement prohibits Perry from reporting possible
violations of federal, state, or local law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency, Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal law, regulation, or other applicable law. Perry does not
need the prior authorization of Company to make any reports or disclosures, and
he is not required to notify Company that he has made any such reports or
disclosures.





--------------------------------------------------------------------------------






6.General Release.


(a)     In consideration of the payments and other benefits described above,
together with other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Perry, together with Perry’s agents,
representatives, attorneys, assigns, and designees, hereby knowingly,
voluntarily, fully, finally, and completely WAIVES, RELEASES, AND FOREVER
DISCHARGES Company, as well as its employees, attorneys, partners, agents,
representatives, assigns, designees, insurers, plan administrators, parents,
subsidiaries, affiliates, and other related persons or entities, including their
predecessors, successors, and equity and asset purchasers, together with their
respective officers, directors, members, managers, shareholders, partners
(general and limited), agents, owners, legal representatives, servants, and
employees, and the assigns, heirs, privies, predecessors, successors, and
insurers of each such person or entity in their individual, corporate, or
official capacities, (collectively, the “Released Parties”) from each and every
grievance, administrative claim or proceeding, dispute, claim, demand,
arbitration, controversy, action, or cause of action, of whatever kind,
character, or nature, known or unknown, arising from, relating to, or connected
with acts or omissions occurring at any time prior to and including the date
Perry executes this Agreement. This general release includes without limitation
all claims that in any way arise from, relate to, or are in any way connected
with Perry’s employment with and/or separation from Company, regardless of
whether or not same (1) are presently known or unknown, (2) have been
specifically referenced, claimed, asserted, or made by either of the Parties, or
(3) are statutory, contractual, or common law in nature or basis.
Notwithstanding the foregoing, this general release does not apply to any
obligation of the Company to Perry pursuant to any of the following: (i) subject
to section 3 of this Agreement, any rights under applicable plans related to
equity-based awards previously granted to Perry by the Company, (ii) any right
to indemnification and/or defense that Perry may have or be entitled to receive
as an officer of the Company; (iii) any right to applicable medical coverage or
benefits, subject to Perry’s elections on file at Company, (iv) any rights
arising under this Agreement or the TCP; (v) any rights arising after the
Effective Date; or (vi) any rights to payments or benefits that Perry may be
eligible to receive under any Company sponsored retirement plan.


(b)    Without limiting the generality or comprehensiveness of the above
paragraph, Perry knowingly, voluntarily, fully, finally, and completely WAIVES,
RELEASES, AND FOREVER DISCHARGES the Released Parties from all claims, actions,
causes of action, or demands existing as of the Effective Date, including
without limitation any and all claims for injunctive relief; attorneys’ fees;
expenses; costs; actual, compensatory, exemplary, or punitive damages; physical
injuries; personal injuries; emotional injuries; mental anguish; physical pain
and suffering; wrongful discharge; any claims Perry may have under, without
limitation, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act of 1990, the Age Discrimination in Employment Act of 1967
(“ADEA”), Texas Commission on Human Rights Act, the Family and Medical Leave Act
of 1993, the Fair Labor Standards Act, the Employee Retirement Income Security
Act of 1974, the Worker Adjustment and Retraining Notification Act, the
Uniformed Services Employment and Reemployment Rights Act, or any other civil
rights statutes; harassment and/or discrimination because of sex, race, color,
national origin, religion, age, disability, sexual orientation, veteran’s
status, the filing of a workers’ compensation claim, or other protected
classification; retaliation; incapacity; failure to pay proper wage, minimum
wage, and/or overtime wages; unpaid wages; loss of wages; loss of earning
capacity; loss of job security; humiliation; physical impairment and/or
disfigurement; loss of consortium; harm to reputation; libel, slander, or
defamation; medical expenses; personal property damage, loss or diminution in
value; negligence; gross negligence; strict liability; malice; invasion of
privacy; intentional infliction of emotional distress; negligent infliction





--------------------------------------------------------------------------------




of emotional distress; loss or diminution of career advancement; loss of
dignity; any and all claims arising under any other federal, state, or local
statute, law, ordinance, rule, regulation, or order prohibiting employment
discrimination or retaliation; any claim under tort, wrongful discharge, breach
of contract, or breach of agreement; and any other theory, claim, or cause of
action whatsoever, whether known or unknown.


(c)    By signing this Agreement it is Perry’s intent to waive and release all
claims and potential claims against the Released Parties, save and except those
claims described in Section 6(a) above and any claim that cannot be released by
law including for unemployment benefits or compensation for a workers’
compensation injury. Perry agrees to release and discharge the Released Parties
not only from any and all claims that Perry could make on his own behalf, but
Perry also specifically waives any right to become, and promises not to become,
a member of any class in any proceeding or case in which a claim or claims
against the Released Parties may arise, in whole or in part, from any event that
occurred prior to the date of this Agreement.  If Perry is not permitted to
opt-out of a future class, then Perry agrees to waive any recovery for which he
would be eligible as a member of such class.


(d)    Trinity, for and on behalf of itself and its subsidiary group, hereby
knowingly, voluntarily, fully, finally, and completely SETTLES, RELEASES, AND
FOREVER DISCHARGES Perry from each and every grievance, administrative claim or
proceeding, dispute, claim, demand, arbitration, controversy, action, or cause
of action, of whatever kind, character, or nature, known or unknown, arising
from, relating to, or connected with Perry’s acts, errors or omissions occurring
at any time prior to and including the date Perry executes this Agreement. This
general release includes without limitation all claims that in any way arise
from, relate to, or are in any way connected with Perry’s employment with and/or
separation from Company, regardless of whether or not same (i) are presently
known or unknown, (ii) have been specifically referenced, claimed, asserted, or
made by either of the Parties, or (iii) are statutory, contractual, or common
law in nature or basis.


(e)     Except as may be necessary to enforce this Agreement, or to seek a
judicial determination of the validity of the waiver of ADEA or other claims,
and to the fullest extent permitted by law, Perry agrees not to join or continue
any lawsuit, arbitration, administrative charge or complaint, or other
proceeding (collectively, “Proceedings”) against any of the Released Parties
that is based in whole or in part on any claim or cause of action Perry has
released in this Agreement. Perry represents that he is not a party to any
pending Proceedings, whether internal or external, related to such matters.
Notwithstanding the foregoing, nothing in this Agreement or the release
contained herein is intended to limit or impair Perry’s right to file a charge
with, or participate in an investigation or proceeding conducted by, the Equal
Employment Opportunity Commission (“EEOC”), National Labor Relations Board
(“NLRB”), Securities and Exchange Commission (“SEC”), or any other state,
federal, or local administrative agency. This Agreement does not prohibit or
restrict Perry from initiating communications directly with, or responding to
any inquiry from, or providing testimony before, any state or federal regulatory
authority. Perry is not required to notify Company if he has made such reports
or disclosures, or to secure Company’s permission to do so. This agreement does
not limit Perry’s right to receive an award for information provided to any
government agencies.


7.ADEA Release and Revocation Period.


(a)    Pursuant to the Older Workers Benefit Protection Act (“OWBPA”), Perry
hereby knowingly and voluntarily agrees to waive and release any right or claim
under the ADEA against the Released Parties. In this regard, Perry agrees and
warrants that he has carefully read and fully understands the provisions of this
Agreement, and that he is receiving consideration from Company





--------------------------------------------------------------------------------




over and above anything of value to which he is otherwise entitled. Perry is not
waiving or releasing any right or claim that may arise under the ADEA after he
signs this Agreement. Perry has the right to, and should, consult with an
attorney before signing this Agreement.


(b)    Perry has twenty-one (21) days from the date he received this Agreement
to consider it and sign it. If Perry chooses to sign this document, Perry has
seven (7) days after signing the document to change his mind and revoke the
Agreement (the “Revocation Period”). If Perry chooses to revoke the Agreement,
he must deliver a written notice of revocation to S. Theis Rice, Sr. Vice
President and Chief Legal Officer, Trinity Industries, Inc., or his successor,
at 2525 N. Stemmons Freeway, Dallas, Texas 75207. Any such revocation must be
actually received by Company within the Revocation Period or it will be null and
void. Company and Perry agree that this Agreement shall not become enforceable
until the Revocation Period has expired with no revocation taking place.


8.No Pending or Assigned Claims. Except for any actions necessary to enforce
this Agreement and subject to the qualifications in subsection (d) of the
General Release section and the qualifications in subsections (b) and (c) of the
Confidentiality section herein, Perry hereby warrants and promises neither he
nor any agent or legal representative of his has filed a lawsuit or claim
against Company or the Released Parties in any federal, state or local forum as
to any claim or dispute released under this Agreement. Perry agrees any breach
or other violation by him of the provisions of this Agreement, other than a
claim under the OWBPA, will result in the forfeiture of any payments under this
Agreement and the obligation of Perry to repay any payments previously made
hereunder. Perry understands that nothing in this Agreement is intended to
interfere with or deter his right to challenge the waiver of an Age
Discrimination in Employment Act (“ADEA”) claim or state law age discrimination
claim or the filing of an ADEA charge or ADEA complaint or state law age
discrimination complaint or charge with the Equal Employment Opportunity
Commission or any state discrimination agency or commission or to participate in
any investigation or proceeding conducted by those agencies. Further, Perry
understands that nothing in this Agreement would require Perry to tender back
the money received under this Agreement if Perry seeks to challenge the validity
of the ADEA or state law age discrimination waiver, nor does Perry agree to
ratify any ADEA or state law age discrimination waiver that fails to comply with
the OWBPA by retaining the money received under the Agreement. Further, nothing
in this Agreement is intended to require the payment of damages, attorneys’ fees
or costs to Company should Perry challenge the waiver of an ADEA or state law
age discrimination claim or file an ADEA or state law age discrimination suit
except as authorized by federal or state law.


9.Non-Competition and Non-Solicitation.
 
(a)    Acknowledgement. Perry understands that the nature of his position
throughout the Employment Transition Period gives him access to and knowledge of
Confidential Information and places him in a position of trust and confidence
with Company. Perry understands and acknowledges that Perry’s Business Knowledge
and the intellectual and/or strategic services Perry provides to Company are
unique, special, or extraordinary and which are vitally important to Company in
conducting commerce in the ordinary course of business and completing future
transactions. Perry further understands and acknowledges that Company’s ability
to reserve these for the exclusive knowledge and use of Company is of great
competitive importance and commercial value to Company, and that improper use or
disclosure by Perry is likely to result in unfair or unlawful competitive
activity and damage to the Company.







--------------------------------------------------------------------------------




(b)    Non-Competition.    Perry acknowledges and agrees that he will not engage
in Prohibited Activity (as defined below) during his employment with the Company
or during the Transition Periods absent prior written authorization and approval
of the CEO and the Company’s Board of Directors. Furthermore, Perry agrees and
acknowledges that the Company’s legitimate business interests described herein,
including without limitation, protecting its Confidential Information and
business goodwill, and the good and valuable consideration to be paid Perry
under the provisions of this Agreement, including any and all RSA award
distributions, the receipt and sufficiency of which are acknowledged, Perry
agrees and covenants not to engage in any Prohibited Activity within North
America absent prior written authorization and approval of the CEO and the
Company’s Board of Directors through May 31, 2023. Perry stipulates that he is
aware of and understands the import of his agreement to not engage in Prohibited
Activity during such periods and stipulates that the duration of such
restriction on engaging in Prohibited Activity is not arbitrary but is fair and
reasonable under the circumstances of his access to Confidential Information and
other proprietary data and information. Perry agrees and acknowledges that the
goodwill and business interests of the Company would suffer loss, cost, expense,
and other damages if Perry were to engage in any Prohibited Activity prior to
May 31, 2023. For purposes of this non-competition section, “Prohibited
Activity” shall mean an activity in which Perry contributes his knowledge,
directly or indirectly, in whole or in part, as an employee, employer, owner,
investor, operator, manager, advisor, consultant, contractor, agent, partner,
director, stockholder, officer, volunteer, intern, or any other similar capacity
in or to an entity that is engaged in the Business and operates within the same
regions as the Company.


Nothing in this subsection shall prohibit Perry from purchasing or owning less
than five percent (5%) of the publicly traded securities of any corporation,
provided that such ownership represents a passive investment and that Perry is
not a controlling person of or a member of a group that controls such
corporation.


This subsection does not, in any way, restrict or impede Perry from exercising
protected rights to the extent that such rights cannot be waived by agreement or
from complying with any applicable law or regulation or a valid order of a court
of competent jurisdiction or an authorized government agency, provided that such
compliance does not exceed that required by the law, regulation, or order. Perry
shall promptly provide written notice of any such order to the Company’s Chief
Legal Officer, Trinity Industries, Inc., 2525 N. Stemmons Freeway, Dallas, Texas
75207.


(c)    Non-Solicitation of Employees.  Through May 31, 2023, Perry agrees and
covenants not to directly or indirectly solicit, recruit, or attempt to solicit
or recruit, any person who is then employed by Company and was an employee of
Company with whom Perry communicated and had a working relationship during his
employment with the Company (collectively, “Covered Employee”), or induce the
termination of employment of any Covered Employee.




(d)    Non-Solicitation of Customers. Perry agrees and acknowledges that during
his employment with the Company he has gained substantial knowledge of and
experience with Company customers and that he has had and will continue to have
access to Customer Information, as defined below, and that such continuing
access will include obtaining knowledge and experience with respect to Customer
Information. For purposes of this section, “Customer Information” shall be
deemed to include, without limitation, names, phone numbers, addresses, email
addresses, order history, order preferences, chain of command, marketing data
and information, pricing information, information identifying facts and
circumstances specific to the customer and customer’s commercial and business
activities, and all data and information relevant to sales and/or services by
and between customer and Company.





--------------------------------------------------------------------------------






Perry understands and acknowledges that loss of or compromise to any such
Customer Information and, in turn, the Company’s relationship and goodwill with
such customer will cause significant and irreparable harm to Company.


Perry agrees and covenants that through May 31, 2023, he will not directly or
indirectly solicit or contact, or attempt to solicit or contact a current,
former, or prospective customer with whom Perry had material contact during the
thirty six (36) month period preceding the Effective Date (collectively,
“Covered Customer”) for purposes of offering or accepting goods or services that
compete with those over which Perry had managerial or executive leadership
responsibility during his employment with the Company. However, it will not be
deemed a violation of this Agreement if Perry merely updates his LinkedIn
profile, or connects with a Covered Customer on Facebook or LinkedIn, without
engaging in any other substantive communication, by social media or otherwise,
that is prohibited by this section.


10.Legal Proceedings.


(a)    During the term of this Agreement, Perry agrees, without the necessity of
a subpoena, to make himself available, upon reasonable notice and at reasonable
times, if deemed needed by Company, for any and all legal proceedings or
threatened legal proceedings involving Company and agrees to cooperate fully
with Company in any such legal proceeding or threatened proceeding for which
Company may call him as a witness. Perry will also cooperate reasonably with
Company by providing any truthful information requested by the Company and
reasonably assisting in the preparation for any discovery or legal proceedings.
Further, subject to subsection (d) of the General Release paragraph and the
qualifications in subsections (b) and (c) of the Confidentiality section herein,
Perry will immediately notify Company upon being contacted by any person or
entity not specifically authorized by Company requesting information about
internal Company operations or matters, and Perry will refrain from providing
any information until after notification to and consultation with Company. Perry
shall be reimbursed reasonable expenses incurred while serving as a witness for
Company in any such proceedings. Perry agrees to provide Company with proper
documentation for expenses prior to reimbursement. Company agrees to reimburse
Perry for any legal fees or costs he may reasonably incur in connection with him
providing such cooperation or assistance as described above.


(b)    Perry acknowledges that prior to the Effective Date he has received
written notices pertaining to business records hold in certain litigation and
that during the Employment Transition Period he may receive additional business
records hold notices. Perry acknowledges and confirms that he is currently in
compliance with all such notices and that any and all relevant and responsive
business records under his care, custody, or control, whether located in his
Dallas, Texas or elsewhere will remain on hold and not destroyed until otherwise
notified in writing by the Company. During the Employment Transition Period
Perry agrees to respond to any inquiry from time to time tendered to him from
the Company’s Information Governance department pertaining to notices received
prior to the Effective date and any notices he receives during the Employment
Transition Period.


11.Return of Property and Records. Within five (5) days of an end to the
Employment Transition Period, Perry agrees to return to Company any and all
Company property, equipment, business records and proprietary information in his
possession, agrees not to retain copies or summaries of such records and
proprietary information, and further agrees not to disclose to others any
confidential or other proprietary information concerning the business affairs of
Company. Specifically, without limitation, Perry agrees to immediately return to
Company all business records, including but not limited to files, forms, work





--------------------------------------------------------------------------------




papers, documents, memoranda, correspondence, records, diaries, e-mails, notes,
notebooks, computer files, discs, CDs and printouts; all business property,
including, but not limited to, Company issued credit cards, phone cards,
security access card, electronic equipment, computer programs, estimates, logs,
invoices and computer equipment.


12.No Admission of Liability. Perry does hereby acknowledge and promise that,
although there is included in the foregoing the full, complete, and final
settlement and satisfaction of all claims, demands, and charges of every nature
growing out of those matters involved in each and every aspect of Perry’s
employment relationship with Company, these facts shall in no manner be deemed
an admission, finding, or indication - for any purpose whatsoever - that Company
has, at any time (including the present) or in any respect, contrary to law or
to the rights of any person, violated Perry’s rights.


13.Governing Law and Severability. Perry acknowledges and agrees the terms and
conditions of this Agreement are contractual and not a mere recital. Perry
further agrees and acknowledges that the validity and/or enforceability of this
Agreement will be governed by the laws of the State of Texas, unless preempted
by federal law, and that if any provision contained herein should be determined
by any court of competent jurisdiction or administrative agency to be illegal,
invalid, unenforceable, or otherwise contrary to public policy, the validity and
enforceability of the remaining parts, terms, or provisions shall not be
affected thereby and said illegal or invalid part, term or provision shall be
deemed not to be a part of this Agreement.


14.Entire Agreement. Except for existing written agreements between Perry and
Company, including but not limited to, the TCP, the Confidentiality Agreement,
the RSAs, prior non-disclosure, non-solicitation, and non-competition agreements
which are hereby incorporated by reference, and any other restrictive covenants
in effect on or before the date hereof, this Agreement contains the entire
understanding between the Parties hereto with respect to Perry’s employment, and
supersedes all prior and contemporaneous agreements and understandings,
inducements or conditions, express or implied, oral or written, except as herein
contained, which shall be deemed terminated effective immediately. The Parties
agree that changes to this Agreement, whether material or immaterial, will not
re-start the running of “the Consideration Period” as defined in this Agreement.
  
15.Compliance with Law. Perry acknowledges that the terms of this Agreement
fully comply with applicable law including but not limited to the OWBPA, as
amended, and implementing regulations, and that said terms therefore are final
and binding. Specifically, Perry acknowledges that this Agreement specifically
refers to his rights and claims under the federal and state statutes prohibiting
age discrimination, and he understands that he is irrevocably waiving such
rights and claims. Perry acknowledges that Perry compensation and benefits
recited in this Agreement are good and valuable.


16.Consideration of Medicare’s Interests.  Perry affirms, covenants, and
warrants Perry is not a Medicare beneficiary and is not currently receiving, has
not received in the past, will not have received at the time payments are made
under this Agreement, is not entitled to, is not eligible for, and has not
applied for or sought Social Security Disability or Medicare benefits.  In the
event any statement in the preceding sentence is incorrect (for example, but not
limited to, if Perry is a Medicare beneficiary, etc.), the following sentences
of this section apply. Perry affirms, covenants, and warrants Perry has made no
claim for illness or injury against, nor is Perry aware of any facts supporting
any claim against, the Released Parties under which the Released Parties could
be liable for medical expenses incurred by Perry before or after the execution
of this Agreement.  Furthermore, Perry is aware of no medical expenses that
Medicare has paid and for which the Released Parties are or could be liable now
or in the future.  Perry agrees and affirms that, to the best of his knowledge,
no liens of any governmental entities, including those for Medicare conditional
payments, exist. Perry will indemnify, defend, and hold the Released Parties
harmless from Medicare claims, liens,





--------------------------------------------------------------------------------




damages, conditional payments, and rights to payment, if any, including
attorneys’ fees, and Perry further agrees to waive any and all future private
causes of action for damages pursuant to 42 U.S.C. § 1395y(b)(3)(A) et seq.


17.Voluntary Consent. By signing this Agreement, Perry acknowledges (a) he has
read this Agreement and fully understands its terms and their import; (b) any
and all questions regarding the terms of this Agreement have been asked and
answered to his complete satisfaction; (c) he has had at least 21 days to
consider the terms and effects of this Agreement (the “Consideration Period”)
and has either considered it for that period of time or has knowingly and
voluntarily waived his right to do so; (d) he may revoke the Agreement up to 7
days after his signing of the Agreement, (e) revocation of the Agreement is
effective by sending written notice to S. Theis Rice, Sr. Vice President and
Chief Compliance Officer, Trinity Industries, Inc., 2525 N. Stemmons Freeway,
Dallas, Texas 75207, so as to be received no later than seven (7) days following
Perry’s signing of this Agreement (“Revocation Period”); (f) the receipt of the
compensation described in this Agreement is expressly conditioned on his signing
of this Agreement and the expiration of the mandatory Revocation Period without
revocation by Perry; (g) Company advises Perry to consult with an attorney of
his own choosing regarding the terms of this Agreement; (h) Perry must sign this
Agreement and return it to S. Theis Rice, Sr. Vice President and Chief Legal
Officer, Trinity Industries, Inc., 2525 N. Stemmons Freeway, Dallas, Texas 75207
within three (3) days of the expiration of the Consideration Period, otherwise
this offer will expire and this Agreement will be null, void and of no force or
effect; (i) that this Agreement was not requested nor provided in connection
with an exit incentive or other employment termination program offered to a
group or class of employees; (j) the compensation provided for herein is good
and valuable, and it is accepted by Perry in full satisfaction of all claims
Perry’s has or may have against the Released Parties, and as adequate
consideration for Perry’s agreements, covenants, and commitments made herein;
and, (k) Perry is entering into this Agreement voluntarily, of his own free
will, and without any coercion, undue influence, threat, or intimidation of any
kind or type whatsoever.
















Signature Page Follows















--------------------------------------------------------------------------------






NOW, THEREFORE, intending to be legally bound hereby, Perry and Trinity
Industries, Inc. sign this Agreement on the __3rd___ day of January, 2019.
ACCEPTED AND AGREED AS TO FORM AND SUBSTANCE:


James E. Perry
 
 
 
 
 
 
 
 
 
 
/s/ James E. Perry
 
 
Signature
 
 
 
 
 
 
 
 
 
 
Trinity Industries, Inc.
(on behalf of itself, its subsidiaries, and other corporate affiliates, and
successors or assigns)
 
 
 
 
 
 
 
 
By:
/s/ Sarah Teachout
 
 
 
     Sarah Teachout
 
 
 
     Sr. Vice President
 
 
 
     and Chief Legal Officer
 
 








--------------------------------------------------------------------------------




APPENDIX A - Supplemental Release Agreement


You, James E. Perry, entered into an Executive Transition Agreement with Trinity
Industries, Inc. (“Company”) with an Effective Date of January 1, 2019
(“Transition Agreement”). This Supplemental Release Agreement (“Supplemental
Release”) constitutes the Supplemental Release Agreement defined in section 2 of
the Transition Agreement. The Transition Agreement is hereby incorporated into
this Supplemental Release Agreement as set forth fully herein.


In consideration of having received the items contemplated in Section 1 of the
Transition Agreement, your fulfillment of the terms and conditions set forth in
the Transition Agreement, including execution of this Supplemental Release
Agreement, and payment of the Supplemental Release Payment in accordance with
the procedure set out in the Transition Agreement, you hereby agree as follows:


Payment of Wages.    You acknowledge that you have received all wages, vacation,
and all other compensation and benefits owed to you by the Company, in your
capacity as an employee of the Company, pursuant to the Transition Agreement.


Last Date of Employment. Your last date of active employment with Company was
May 31, 2020.


Supplemental Release. In exchange for the promises described in the Transition
Agreement, and in addition to the Release you have provided to Company in the
Transition Agreement, you irrevocably and unconditionally release all known and
unknown claims, promises, causes of action, or similar rights of any type that
you presently may have against the Released Parties, except that you are not
releasing any claim that relates to: (a) your right to enforce this Supplemental
Release Agreement, (b) any rights or claims under the Age Discrimination in
Employment Act or any other law that may arise after you sign this Supplemental
Release Agreement, (c) subject to section 3 of the Transition Agreement, any
rights under applicable plans to equity-based awards previously granted to Perry
by the Company, (d) any right to indemnification and/or defense that Perry may
have or be entitled to receive as an officer of the Company; (e) any right to
COBRA medical coverage or benefits, (f) any rights arising under the Transition
Agreement or the TCP and full payment thereunder when due, or (g) any right to
payments or benefits that Perry may be eligible to receive any under Company
sponsored retirement plan.


Continuing Obligations. You acknowledge and affirm that Company provided you
with Confidential Information, as defined in the Transition Agreement, during
the Employment Transition Period of the Transition Agreement. You further
acknowledge, affirm, and ratify your continuing obligations under the
Confidentiality and Non-Competition and Non-Solicitation paragraphs set forth in
the Transition Agreement, and specifically waive and release any claim or
defense that the Confidentiality and/or Non-Competition and Non-Solicitation
paragraphs are unreasonable and/or unenforceable for any reason whatsoever.


Entire Agreement. Except for existing written agreements between you and the
Company, including but not limited to, the TCP, the Confidentiality Agreement,
the RSAs, prior non-disclosure, non-solicitation, and non-competition agreements
which are hereby incorporated by reference, and any other restrictive covenants
in effect on or before the date hereof, the Supplemental Release Agreement and
Transition Agreement contain the entire understanding between the Parties hereto
with respect to your employment, and supersedes all prior and contemporaneous
agreements and understandings, inducements or conditions, express or implied,
oral or written, except as herein contained, which shall be deemed terminated
effective immediately. This Supplemental Release Agreement and the Transition
Agreement may not be modified or canceled in any manner except by a writing
signed by both you and an authorized Company official.





--------------------------------------------------------------------------------




Voluntary Agreement. YOU UNDERSTAND AND AGREE THAT YOU MAY BE WAIVING
SIGNIFICANT LEGAL RIGHTS BY SIGNING THIS SUPPLEMENTAL RELEASE, AND REPRESENT
THAT YOU HAVE ENTERED INTO THIS SUPPLEMENTAL RELEASE VOLUNTARILY, AFTER HAVING
THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY OF YOUR OWN CHOOSING, WITH A FULL
UNDERSTANDING OF AND IN AGREEMENT WITH ALL OF ITS TERMS.


IN WITNESS WHEREOF, I have executed this Supplemental Release Agreement on the
date provided below.




Signature:
 
 
 
 
James E. Perry
 
 
 
 
 
 
Date:
 
 
 






